Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
 Claim 1 has been amended.  Claims 1-3, 5, 7-9, and 13-20 are pending with claims 17, 19, and 20 withdrawn from consideration
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Applicant claims “wherein neither the dewatering aid, nor the retention aid, nor the salt comprise a calcium salt”.  The examiner interprets this also mean that combinations of dewatering aids, retentions aids, and salts also cannot comprise a calcium salts.
Response to Arguments
In light of amendment the Examiner withdraws KAJANTO in view of BAN.  BAN teaches at most 1% of anionic/cationic compounds which is much less than the 5% now required by the claim.  While a person of ordinary skill in the art might look to routine experimentation (as concentration is a result effective variable) to increase the amount of additives above 1% it would not be expected that a 5 times the amount disclosed in BAN would be needed.
In light of amendment the Examiner withdraws KAJANTO in view of ANTOLOVICH as the claim excludes calcium salts.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7, 8, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 3,677,886 FORSSBLAD et al., hereinafter FORSSBLAD, in view of U.S. 2014/0274680 NONNI et al., hereinafter NONNI, as evidenced by U.S. 6,562,875 CORBEL et al., hereinafter CORBEL.
As for claims 1-3, 7, 8, and 15, the preamble limitation “an intermediate product suitable for subsequent conversion into MFC” is an intended use in the preamble and has not been given patentable weight.  That is the product formed by the method need not necessarily be used to form MFC as long as it is suitable therefore.
	FORSSBLAD discloses taking pulp and dewatering it on a suction filter (wire) to a dry content of 35% which falls within the claimed range [col. 2 lines 62-66].
	Prior to dewatering FORSSBLAD discloses adding salts and retention aids [col. 2 lines 20-40].  FORSSBLAD discloses adding 0-5% of a salt [claim 1] which acts as a cationic retention agent.  This 0-5% abuts the instant claimed range and itself makes a prima facie case of obviousness.  The chemical is added right before or during dewatering (step b) [col. 1 lines 39-42].  The salt is not a calcium salt.
	FORSSBLAD supplies bleached kraft (sulfate) pulp as a suspension [col. 3 lines 55-58].  Bleached kraft pulp has some carboxylation even without a special treatment.  NONNI shows that even without a special carboxylating treatment bleached kraft pulp has a carboxyl content of 3.15 mew/100 grams [Table 1 Example 2].  This is a degree of substitution of 0.005 which falls within the instant claimed range {(3.14 meq carboxyl/100 grams cellulose) * (162 grams cellulose/mol cellulose) * (mmol carboxyl / meq carboxyl) * (mol carboxyl/1,000 mmol carboxyl)}.
	In the alternative, NONNI discloses a carboxylated kraft pulp [0100].  The carboxylation can be greater than 8 meq/100 grams [0100, title] which is a DS of greater than 0.013 which overlaps the claimed ranges {(8 meq carboxyl/100 grams cellulose) * (162 grams cellulose/mol cellulose) * (mmol carboxyl / meq carboxyl) * (mol carboxyl/1,000 mmol carboxyl)}.  At the time of the invention it would be obvious to use the fluff pulp of NONNI for the fluff pulp of 
	 As for claim 5, FORSSBLAD discloses 0-5% of a salt [claim 1] and 0-5% of nonionic/anionic additive which totals 0-10% which abuts the claimed range [claim 1].   One such component is sodium tetradecyl sulfate [col. 3 lines 20-25].  This compound acts as a defoamer [abstract, col. 2 lines 1-13] which thus increases dewatering [col. 1 lines 25-30] as evidenced by CORBEL.
	As for claim 14, NONNI discloses that the carboxyl groups can be made into carboxymethl groups [0117].
	As for claim 16, NONNI discloses 12 to 17% hemicellulose which overlaps the instant claimed range [0106].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over FORSSBLAD and, if necessary, NONNI as applied to claim 1 above, and further in view of U.S. 5,273,625 ANTOLOVICH, hereinafter ANTOLOVICH.
As for claim 13, FORSSBLAD and NONNI teach the features as per above. FORSSBLAD discloses the chemical is added right before or during dewatering (step b) [col. 1 lines 39-42].  FORSSBLAD does not disclose spraying.  ANTOLOVICH discloses that cellulosic pulp dewatering can be increase by spraying
Calcium chloride as a dewatering aid (which is also a salt of claim instant claim 9) [col. 3 lines 50-60, Figure 2].  At the time of the invention it would be obvious to spray the chemicals of prima facie obvious to substitute one known way of applying chemicals for another known way of applying chemicals absent evidence of unexpected results.  The person of ordinary skill in the art would expect success as both FORSSBLAD and ANTOLVICH supply chemicals to pulp during dewatering.
Claims 1-3, 5, 7-9, 14-15, and 18 are rejected under 35 U.S.C. 103 as obvious over WO 2015/082774 KAJANTO et al., hereinafter KAJANTO, in view of CA 1,193,808 SOREMARK et al., hereinafter SOREMARK.
As for claims 1-2, 7-9, and 14-15, KAJANTO discloses a modifying pulp with TEMPO to form a carboxymethylcellulose modified pulp with a degree of substitution of 0.1-0.25 which falls within the claimed ranges [pg. 6 lines 30-32].  The pulp is formed with TEMPO and a salt [col. 7 lines 10-15].  The pulp can be dried for transport to a 60% or more consistency [pg. 9 lines 1-4] which falls within the claimed range. The pulp can be in the form of bales [pg. 9 lines 1-4] and is made with conventional pulp drying technology including a belt press [pg. 3 lines16-20].
KAJANTO discloses a salt that is added before step a) but does not disclose adding a salt or dewatering aid prior to or during dewatering/drying the pulp for shipment.  
SOREMARK discloses one or more water soluble salts to pulp after cooking [abstract] but prior to drying [pg. 5 lines 16-20].  The drying can take place by draining and pressing [pg. 8 Example 1].  SOREMARK discloses that the salt can be sodium sulfate [claim 4].
SOREMARK discloses adding 0.1-10% salts which overlaps with the instant claimed range [abstract, claim 4].  The salt acts as a dewatering aid [title].

A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.

Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30

As the time of invention it would be obvious to the person of ordinary skill in the art to add the sodium sulfate of SOREMARK to the pulp of KAJANTO prior to drying.  The person of ordinary skill in the art would be motivated to do so to increase dewatering 

	At the time of the invention it would be obvious to the person of ordinary skill in the art to add the sodium sulfate of SOREMARK to the pulp of KAJANTO prior to dewatering.  The person of ordinary skill in the art would be motivated to do so by SOREMARK to increase drainablility [abstract].  Further, the person of ordinary skill in the art would expect the later step of converting to MFC to be easier as SOREMARK states the additive increase beatability [abstract] by preventing fiber collapse during drying [pg. 5 last par.].  The person of ordinary skill in the art would additionally expect success as SOREMARK works on bleached or unbleached chemical pulps [pg. 6 lines 3-8] and KAJANTO teaches chemical pulps [0009].
As for claim 3, KAJANTO discloses a degree of substitution of 0.1-0.25 which overlaps with the claimed range with sufficient specificity [pg. 6 lines 30-32] or in the alternate makes a prima facie case of obviousness.   
	As for claim 5, SOREMARK discloses adding 0.1-10% salts which abuts with the instant claimed range [abstract, claim 4].
	As for claim 18, KAJANTO discloses redispersing the pulp with water and then fibrillating it into MFC [pg. 9 lines 37-35]
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748